Title: To James Madison from Simon Theus, 15 March 1806 (Abstract)
From: Theus, Simon
To: Madison, James


                    § From Simon Theus. 15 March 1806, Charleston, South Carolina. “Agreeably to your instructions I have purchased the Rice intended for the Bey of Tunis and Shipped it on board the Schooner Comfort Capt. Charles Drummond addressed to the care of the Collector at Norfolk with a request to inform you of its arrival.
                    “The Rice is of prime quality and put up in 22. whole and 6 half barrels in good Casks and well coopered as ⅌ bill enclosed, and in addition to the cost the charge for Draying from the Custom House, Wharfage on Shipping and freight making in the whole $719.75/100 which sum I have charged to the Department of State in the Books of the Customs.”
                